*By the Court :
We are of opinion that the plea is not supported by the transcript of the proceedings adduced to sustain it. The bill is very in artificially drawn. It sets out several judgments obtained in different counties and in behalf of different parties. It prays that “proceedings ” may be enjoined without confining the prayer to any of these proceedings specially, or to any of the parties.- The decree is that “ said defendants be perpetually enjoined from further proceedings on said judgment.” We can not say what defendant, or what judgment is referred to; consequently we can not say that the judgment, upon which the sci. fa. in this case is founded, is the one. It might, with equal propriety, upon the terms of the decree, be referred to any one of them. The judgment upon this plea must, therefore, be given for the plaintiff